 
 






EXHIBIT 10.2
INTERNATIONAL RECTIFIER CORPORATION
2011 PERFORMANCE INCENTIVE PLAN


NOTICE OF GRANT OF NONQUALIFIED STOCK OPTION AGREEMENT
 
THIS OPTION AGREEMENT is between INTERNATIONAL RECTIFIER CORPORATION, a Delaware
corporation (the “Corporation”), and _______________(the “Grantee”).  Pursuant
to the International Rectifier Corporation 2011 Performance Incentive Plan (the
“Plan”), the Corporation grants a nonqualified stock option (the “Option”) to
purchase authorized but unissued or treasury shares of Common Stock, $1.00 par
value, of the Corporation.  The Option is granted under and governed by the
terms and conditions of the Plan and the Terms and Conditions of Nonqualified
Stock Option (the “Terms”), which are attached and incorporated herein by this
reference.
 



          Grant Date:                                                  
_______________________
         
          Number of Shares:                                     
_______________________ 1
 
   Exercise Price per Share:                           _______________________ 1
 
         Vesting Schedule:                               [331/3% per year on
each of the first three anniversary dates of Grant Date]2
 



 
   Expiration
Date:                                              _______________________ 2
 
_____________________________________________________________________________________
 
1 Subject to adjustment under Section 7.1 of the Plan.
2 Subject to early termination under Section 7.2 of the Plan and Section 5 of
the Terms.
 
INTERNATIONAL RECTIFIER
CORPORATION                                                                                                           GRANTEE
(a Delaware Corporation)
 
By:           _______________________________                                                                                     _________________________
 
[___________]
(Signature)

 
Its:           General
Counsel                                                                                     _________________________
 
(Address)
                                  _________________________
 
(City, State, Zip Code)
 

 
1

--------------------------------------------------------------------------------

 

INTERNATIONAL RECTIFIER CORPORATION
2011 PERFORMANCE INCENTIVE PLAN
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION
 
1.  
General.

 
These Terms and Conditions of Nonqualified Stock Option (these “Terms”) apply to
a particular stock option (the “Option”) if incorporated by reference in the
Notice of Grant of Stock Option (the “Grant Notice”) corresponding to that
particular grant.  The recipient of the Option identified in the Grant Notice is
referred to as the “Grantee.”  The per share exercise price of the Option as set
forth in the Grant Notice is referred to as the “Exercise Price.”  The effective
date of grant of the Option as set forth in the Grant Notice is referred to as
the “Award Date.”  The exercise price and the number of shares covered by the
Option are subject to adjustment under Section 7.1 of the Plan.
 
The Option was granted under and subject to the International Rectifier
Corporation 2011 Performance Incentive Plan (the “Plan”).  Capitalized terms are
defined in the Plan if not defined herein.  The Option has been granted to the
Grantee in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Grantee.  The Grant Notice and these
Terms are collectively referred to as the “Option Agreement” applicable to the
Option.
 
2.  
Vesting; Limits on Exercise; Incentive Stock Option Status.

 
The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the Grant
Notice.  The Option may be exercised only to the extent the Option is vested and
exercisable.
 
·  
Cumulative Exercisability.  To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 
·  
No Fractional Shares.  Fractional share interests shall be disregarded, but may
be cumulated.

 
·  
Minimum Exercise.  No fewer than 100 shares of Common Stock (subject to
adjustment under Section 7.1 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

 
·  
Nonqualified Stock Option.  The Option is a nonqualified stock option and is
not, and shall not be, an incentive stock option within the meaning of Section
422 of the Code.

 
3.  
Continuance of Employment/Service Required; No Employment/Service Commitment.

 
The vesting schedule applicable to the Option requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Option Agreement.  Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in Section
5 below or under the Plan.
 
2

--------------------------------------------------------------------------------

 
 
Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation.
 
4.  
Method of Exercise of Option.

 
The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:
 
·  
a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time;

 
·  
payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any
non-cash payment) in shares of Common Stock already owned by the Grantee, valued
at their fair market value (as determined under the Plan) on the exercise date;

 
·  
any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

 
·  
satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

 
The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator, or, subject to such procedures as the
Administrator may adopt, authorize a “cashless exercise” with a third party who
provides simultaneous financing for the purposes of (or who otherwise
facilitates) the exercise of the Option.
 
 
3

--------------------------------------------------------------------------------

 
5.  
Early Termination of Option.

 
    5.1 Expiration Date.  Subject to earlier termination as provided below in
this Section 5, the Option will terminate on the “Expiration Date” set forth in
the Grant Notice (the “Expiration Date”).
 
     5.2 Possible Termination of Option upon Certain Corporate Events.  The
Option is subject to termination in connection with certain corporate events as
provided in Section 7.2 of the Plan.
 
  5.3 Termination of Option upon a Termination of Grantee’s Employment or
Services.  Subject to earlier termination on the Expiration Date of the Option
or pursuant to Section 5.2 above, if the Grantee ceases to be employed by or
ceases to provide services to the Corporation or a Subsidiary, the following
rules shall apply (the last day that the Grantee is employed by or provides
services to the Corporation or a Subsidiary is referred to as the Grantee’s
“Severance Date”):
 
·  
other than as expressly provided below in this Section 5.3, (a) the Grantee will
have until the date that is 90 days after his or her Severance Date to exercise
the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 90-day period following the Severance Date and not exercised
during such period, shall terminate at the close of business on the last day of
the 90-day period;

 
·  
if the termination of the Grantee’s employment or services is the result of the
Grantee’s death, Total Disability (as defined below) or Retirement (as defined
below), (a) the Grantee (or his beneficiary or personal representative, as the
case may be) will have until the date that is 12 months after the Grantee’s
Severance Date to exercise the Option (or portion thereof) to the extent that it
was vested on the Severance Date, (b) the Option, to the extent not vested on
the Severance Date, shall terminate on the Severance Date, and (c) the Option,
to the extent exercisable for the 12-month period following the Severance Date
and not exercised during such period, shall terminate at the close of business
on the last day of the 12-month period;

 
·  
if the Grantee’s employment or services are terminated by the Corporation or a
Subsidiary as a result of a Dismissal for Cause (as defined below), the Option
(whether vested or not) shall terminate on the Severance Date.

 
For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).
 
For purposes of the Option, “Retirement” means retirement with the consent of
the Corporation.
 
 
4

--------------------------------------------------------------------------------

 
For purposes of the Option, “Dismissal for Cause” means that the Corporation or
a Subsidiary has terminated the Grantee’s employment or service because of any
of the following:
 
(1)  
any act that has resulted in the Grantee’s personal gain at the expense of the
Corporation or a Subsidiary;

 
(2)  
the Grantee’s refusal to perform assigned duties;

 
(3)  
the Grantee’s incompetence, insubordination, gross negligence, willful
misconduct, breach of fiduciary duty, or conviction of a crime (other than minor
traffic violations or similar offenses);

 
(4)  
any conduct that results in a substantial detriment to the business or
reputation of the Corporation or its Subsidiaries; or

 
(5)  
the Grantee’s material violation of a policy or rule of the Corporation.

 
In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2.  The Administrator shall
be the sole judge of whether the Grantee continues to render employment or
services for purposes of this Option Agreement.
 
6.  
Non-Transferability.

 
The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.7 of the Plan.
 
7.  
Notices.

 
Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other.  Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.  Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 7.
 
8.  
Plan.

 
The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this
reference.  The Grantee agrees to be bound by the terms of the Plan and this
Option Agreement.  The Grantee acknowledges having read and understanding the
Plan, the Prospectus for the Plan, and this Option Agreement.  Unless otherwise
expressly provided in other sections of this Option Agreement, provisions of the
Plan that confer discretionary authority on the Board or the Administrator do
not and shall not be deemed to create any rights in the Grantee unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.
 
 
5

--------------------------------------------------------------------------------

 
9.  
Entire Agreement.

 
This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof.  The Plan and this
Option Agreement may be amended pursuant to Section 8.6 of the Plan.  Such
amendment must be in writing and signed by the Corporation.  The Corporation
may, however, unilaterally waive any provision hereof in writing to the extent
such waiver does not adversely affect the interests of the Grantee hereunder,
but no such waiver shall operate as or be construed to be a subsequent waiver of
the same provision or a waiver of any other provision hereof. Notwithstanding
the foregoing, this document does not supersede any rights the Grantee may have
to accelerated vesting under the terms of any written severance agreement
entered into between Grantee and the Corporation or one of its Subsidiaries
prior to the date hereof.
 
10.  
Governing Law.

 
This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.
 
11.  
Effect of this Agreement.

 
Subject to the Corporation’s right to terminate the Option pursuant to Section
7.2 of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Corporation.
 
12.  
Counterparts.

 
This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
13.  
Section Headings.

 
The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
 
14.  
Clawback Policy.

 
The Option is subject to the terms of the Corporation’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any shares of
Common Stock or other cash or property received with respect to the Option
(including any value received from a disposition of the shares acquired upon
exercise of the Option).
 
 
6

--------------------------------------------------------------------------------

 
15.  
No Advice Regarding Grant.

 
The Grantee is hereby advised to consult with his or her own tax, legal and/or
investment advisors with respect to any advice the Grantee may determine is
needed or appropriate with respect to the Option (including, without limitation,
to determine the foreign, state, local, estate and/or gift tax consequences with
respect to the Option and any shares that may be acquired upon exercise of the
Option).  Neither the Corporation nor any of its officers, directors, affiliates
or advisors makes any representation (except for the terms and conditions
expressly set forth in this Option Agreement) or recommendation with respect to
the Option.  Except for the withholding rights contemplated by Section 4 above
and Section 8.5 of the Plan, the Grantee is solely responsible for any and all
tax liability that may arise with respect to the Option and any shares that may
be acquired upon exercise of the Option.
 


 
7

--------------------------------------------------------------------------------

 